—In a proceeding pursuant to CPLR article 75 to stay arbitration of an underinsured motorist claim, the appeal is from a judgment of the Supreme Court, Nassau County (Trainor, J.H.O.), entered September 6, 1994, which granted the petition and permanently stayed arbitration.
*530Ordered that the judgment is affirmed, with costs.
The Judicial Hearing Officer correctly determined that the appellant’s claim for underinsurance motorist benefits coverage was untimely as a matter of law (see, Schiebel v Nationwide Mut. Ins. Co., 166 AD2d 520; Matter of Merchants Mut. Ins. Co. v Hurban, 160 AD2d 873). Mangano, P. J., Thompson, Friedmann and Florio, JJ., concur.